                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY W. JONES, III,
    Plaintiff Pro Se,

        v.                                            CIVIL ACTION NO. 21-CV-1846

NICHOLAS GRILL, et aL,
    Defendants.

                                              ORDER

        AND NOW, this 1 ~ y of May, 2021, upon consideration of Anthony W. Jones, Ill's

Motion to Proceed In Forma Pauperis (ECF No. l),pro se Complaint, and April 27, 2021 letter,

it is ORDERED that:

        1.     Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.     Anthony W. Jones, III, #69850-066, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of FDC-Philadelphia or other appropriate official to assess an initial filing fee

of 20% of the greater of (a) the average monthly deposits to Mr. Jones' s inmate account; or (b)

the average monthly balance in Mr. Jones's inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate, collect,

and forward the initial payment assessed pursuant to this Order to the Court with a reference to

the docket number for this case. In each succeeding month when the amount in Mr. Jones's

inmate trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month's income credited to Mr.

Jones's inmate account until the fees are paid. Each payment shall refer to the docket number for

this case.
        3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

FDC-Philadelphia.

        4.      The Complaint is DEEMED filed.

        5.      The Complaint is DISMISSED IN PART WITH PREJUDICE and

DISMIISED IN PART WITHOUT PREJUDICE for the reasons stated in the Court's

Memorandum as follows:

                a.      The claims that the Court dismissed as barred by Heck v. Humphrey, 512

U.S. 477, 486-87 (1994) are DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). The dismissal is without prejudice to Mr. Jones filing a new case in the event

his underlying conviction is reversed, vacated, or otherwise invalidated.

               b.      Mr. Jones's state law claims are DISMISSED WITHOUT PREJUDICE

for lack of subject matter jurisdiction.

               c.      All other claims are DISMISSED WITH PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).

       6.      The Clerk of Court shall CLOSE this case.




                                                2
